 



Exhibit 10.32

CONFORMED COPY

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of June 3, 2004 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), is
among AVIS RENT A CAR SYSTEM, INC., a Delaware corporation (“ARAC”), as lessee
(in such capacity, the “Lessee”) and as administrator (in such capacity, the
“Administrator”), AVIS GROUP HOLDINGS, INC., a Delaware corporation, as
guarantor (in such capacity, the “Guarantor” and, together with the
Administrator and the Lessee, the “Assignors”), and CENDANT CAR RENTAL GROUP,
INC., a Delaware corporation, as assignee (the “Assignee”). All capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings provided therefor in the Definitions List attached as Schedule I to the
Amended and Restated Base Indenture, dated as of July 30, 1997, as amended,
between Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding
II L.L.C.) (“CRCF”) and The Bank of New York (“BONY”), as trustee (in such
capacity, the “Trustee”).

WITNESSETH:

WHEREAS, each Assignor wishes to assign all of its right, title and interest
under each of the agreements (excluding, in the case of ARAC, all of ARAC’s
right, title and interest as Lessee (but not as Administrator) under the Finance
Lease) set forth on Schedule I hereto (such agreements, collectively the
“Assigned Agreements”) to which it is a party, to the Assignee; and

WHEREAS, the Assignee wishes to assume all of the obligations and duties of each
Assignor under each Assigned Agreement;

WHEREAS, pursuant to the terms of each of the Assigned Agreements, the relevant
Assignor may assign all of its right, title and interest under such Assigned
Agreement to the Assignee in accordance with the terms hereof;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Assignment. Each Assignor does hereby assign, transfer, convey and
set over unto the Assignee all of its respective rights, title and interests in,
under and with respect to each Assigned Agreement (excluding, in the case of
ARAC, ARAC’s right, title and interest as Lessee (but not as Administrator)
under the Finance Lease) to which it is a party, effective as of the earliest
date (the “Restatement Effective Date”) by which each of the following has
occurred: (i) this Agreement is executed by each Assignor and the Assignee and
consented to by CRCF and the Trustee and (ii) the Rating Agency Consent
Condition has been met with respect to this Agreement;

SECTION 2. Assumption. As of the Restatement Effective Date, the Assignee hereby
accepts the assignment set forth in Section 1 and assumes and agrees to be bound
by all of the obligations, acknowledgments, liabilities, duties and burdens of
each Assignor under each Assigned Agreement (excluding, in the case of ARAC, any
and all obligations,

 



--------------------------------------------------------------------------------



 



acknowledgements, liabilities, duties and burdens of ARAC, as Lessee (but not as
Administrator) under the Finance Lease) to which such Assignor is a party (such
assumed obligations, liabilities, duties and burdens under the Assigned
Agreements, as the same may be amended, supplemented or otherwise modified from
time to time with the consent of the Assignee, being the “Transferred
Obligations”). The Assignee confirms that as of the Restatement Effective Date
it shall be deemed to be a party to each Assigned Agreement and shall perform
the Transferred Obligations as if it were named as the applicable Assignee
therein.

SECTION 3. Release of Each Assignor. On and as of the Restatement Effective
Date, each Assignor shall have no further obligation, liability, duty or burden
in respect of Transferred Obligations under the Assigned Agreements to which it
is a party.

SECTION 4. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

SECTION 5. Amendments. This Agreement may not be terminated, amended,
supplemented, waived or modified orally, but only upon the prior written consent
of each of the parties hereto.

SECTION 6. Headings. The headings of the various sections of this Agreement are
for convenience of reference only and shall not modify, define, expand or limit
any of the terms or provisions hereof.

SECTION 7. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

-2-



--------------------------------------------------------------------------------



 



CONFORMED COPY

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            AVIS RENT A CAR SYSTEM, INC.
      By:  
/s/ Gerard J. Kennell  
      Name:   Gerard J. Kennell        Title:        

            AVIS GROUP HOLDINGS, INC.
      By:  
/s/ Gerard J. Kennell  
      Name:   Gerard J. Kennell        Title:        

            CENDANT CAR RENTAL GROUP, INC.
      By:  
/s/ Lynn Finkel  
      Name:   Lynn Finkel        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



CONFORMED COPY

Acknowledged and consented to by:

        CENDANT RENTAL CAR FUNDING (AESOP) LLC
    By:  
/s/ Lori Gebron 
    Name:   Lori Gebron      Title:   Vice President     

        THE BANK OF NEW YORK
    By:  
/s/ Mary L. Collier 
    Name:   Mary L. Collier      Title:   Agent     

        AESOP LEASING L.P.
    By:  
/s/ Orlando Figueroa 
    Name:   Orlando Figueroa      Title:   President     

        AESOP LEASING CORP. II
    By:  
/s/ Lori Gebron 
    Name:   Lori Gebron      Title:   Vice President     

        AESOP LEASING CORP.
    By:  
/s/ Orlando Figueroa 
    Name:   Orlando Figueroa      Title:   President     

        PV HOLDING CORP.
    By:  
/s/ Lori Gebron 
    Name:   Lori Gebron      Title:   Vice President     

        QUARTX FLEET MANAGEMENT, INC.
    By:  
/s/ Lori Gebron 
    Name:   Lori Gebron      Title:   Vice President     

 



--------------------------------------------------------------------------------



 



        WIZCOM INTERNATIONAL, LTD.
    By:  
/s/ Mark E. Costello 
    Name:   Mark E. Costello      Title:   Vice President and Assistant
Secretary     

        CENDANT CORPORATION, as successor in interest to HFS Incorporated
  By:  
/s/ Lynn A. Feldman 
    Name:   Lynn A. Feldman      Title:   Vice President and Assistant
Secretary     

        RESERVE CLAIMS MANAGEMENT, INC.
    By:  
/s/ Richard Meisner 
    Name:   Richard Meisner      Title:   Vice President and Secretary     

        WIZARD CO., INC.
    By:  
/s/ Kimberly W. Vukanovich 
    Name:   Kimberly W. Vukanovich      Title:   Vice President and Controller 
   

        JPMORGAN CHASE BANK
    By:  
/s/ Lara Graff 
    Name:   Lara Graff      Title:   Vice President     

        AVIS CAR RENTAL GROUP, INC.
    By:  
/s/ Karen C. Sclafani  
    Name:   Karen C. Sclafani      Title:   Senior Vice President, General
Counsel and Secretary     

 



--------------------------------------------------------------------------------



 



SCHEDULE I

The Assigned Agreements

The following documents shall be the “Assigned Agreements”:

1.     Master Motor Vehicle Finance Lease Agreement (the “Finance Lease”), dated
as of July 30, 1997, among AESOP Leasing L.P. (“AESOP Leasing”) as lessor, Avis
Rent A Car System, Inc. (“ARAC”), as lessee and as administrator, and AGH, as
guarantor;

2.     Amended and Restated Master Motor Vehicle Operating Lease Agreement,
dated as of September 15, 1998, among AESOP Leasing, as lessor, ARAC, as lessee
and as administrator, and AGH, as guarantor, as amended by the first amendment
thereto, dated as of November 22, 2002;

3.     Master Motor Vehicle Operating Lease Agreement, dated as of July 30,
1997, among AESOP Leasing Corp. II (“AESOP Leasing II”), as lessor, ARAC, as
lessee and as administrator, and AGH, as guarantor, as amended by the first
amendment thereto, dated as of November 22, 2002;

4.     Amended and Restated Administration Agreement, dated as of September 15,
1998, among Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP
Funding II L.L.C.), AESOP Leasing, AESOP Leasing II, ARAC, as administrator, and
The Bank of New York, as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank (“BONY”);

5.     Vehicle Title Nominee Agreement, dated as of July 30, 1997, among Quartx
Fleet Management, Inc. (“Quartx”), ARAC, AGH and AESOP Leasing;

6.     Vehicle Title Nominee Agreement, dated as of July 30, 1997, among AESOP
Leasing Corp. (“Original AESOP”), ARAC, AGH and AESOP Leasing II;

7.     Vehicle Lienholder Nominee Agreement, dated as of July 30, 1997, among
ARAC, AGH, AESOP Leasing and BONY, as vehicle lienholder nominee and as trustee;

8.     Reservation Services Agreement, dated as of July 30, 1997, between HFS
Incorporated (“HFS”) and ARAC;

9.     Wizard Note Assumption and Release Agreement, dated as of July 30, 1997,
among Wizard Co., Inc. (“Wizard”), ARAC and Reserve Claims Management Co.;

10.     Computer Services Agreement, dated as of July 30, 1997, among ARAC and
WizCom International, Ltd. (“Wizcom”);

11.     Termination Services Agreement, dated as of July 30, 1997, among BONY,
CRCF, ARAC and WizCom;

12.     Supplemental Agreement, dated as of July 30, 1997, among JPMorgan Chase
Bank (formerly known as The Chase Manhattan Bank), as administrative agent,
BONY, as trustee, CRCF, HFS, HFS Car Rental, Inc., Wizard and WizCom.

 



--------------------------------------------------------------------------------



 



13.     Series 2001-2 Sales Agency Agreement, dated as of May 16 , 2001, among
CRCF, AGH, ARAC, Lehman Brothers Inc. and Citigroup Global Markets Inc.
(formerly known as Salomon Smith Barney Inc. (together, the “Placement Agents”).

14.     Series 2001-2 Distribution Agreement, dated as of May 17, 2001, between
CRCF, ARAC, AGH and the Placement Agents.

15.     Amended and Restated Series 2002-2 Supplement, dated as of November 22,
2002, as amended, among CRCF, as issuer, ARAC, as Administrator, JPMorgan Chase
Bank, as administrative agent, the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto, the
several agent banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto, BONY, as trustee and as Series 2002-2 Agent, to the Amended
and Restated Base Indenture, dated as of July 30, 1997, as amended, between CRCF
and BONY, as trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base Indenture”).

16.     Series 2002-3 Supplement, dated as of September 12, 2003, as amended,
CRCF, as issuer, ARAC, as administrator, Delaware Funding Corporation, as
commercial paper purchaser and assignee of Park Avenue Receivables Corporation
(the “CP Conduit Purchaser”), JPMorgan Chase Bank, as a funding agent on behalf
of the CP Conduit Purchaser and as the APA Bank for the CP Conduit Purchaser and
BONY, as trustee and as series 2002-3 agent

17.     Series 2003-1 Supplement, dated as of January 28, 2003 to the Base
Indenture, among CRCF, as issuer, ARAC, as administrator, Cendant Corporation as
purchaser and BONY, as trustee and Series 2003-1 Agent.

18.     Series 2004-1 Supplement, dated as of January 20, 2004, to the Base
Indenture, among CRCF, as issuer, ARAC, as Administrator, Mizuho Corporate Bank,
Ltd., as administrative agent, Bayerische Landesbank New York Branch, in its
capacity as syndication Agent for the purchasers, certain financial institutions
named therein, as purchasers, BONY, as trustee and as series 2004-1 agent.

19.     Vehicle Lien Nominee Agreement, dated as of November 22, 2002, among
Ford Motor Credit Company (“FMCC”), AESOP Leasing, the Trustee and ARAC.

20.     Agreement and Acknowledgment of ARAC, dated as of November 22, 2002,
between ARAC and FMCC.

 